DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 29-38 are currently pending and under examination on the merits in the instant case.

Information Disclosure Statement
The listing of references in the specification, see Table 1, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on October 26, 2019 has been considered by the examiner, except the non-patent literature documents of Almagro, Beibor, Choi, Griffits, Martens, and Watanabe, because the information is incomplete as they do not have one or more of the following necessary information: volume and page number(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “a nucleic acid sequence comprising an open reading frame which encodes heavy and light Ig chains for a monoclonal antibody that, when bound to tau, binds phosphorylated serine at position 396 and phosphorylated serine at position 404 in tau.” 
The claims fail to particularly point and distinctly claim the structural requirements for the monoclonal antibody-encoding nucleic acid sequence. The claims instead recite a conditional phrase “when bound to tau”, the monoclonal antibody “binds” certain positions “in tau.” Hence, the nucleic acid sequence is not claimed but is merely described in functional terms. As such, it is unclear whether the claimed monoclonal antibody-encoding nucleic acid sequence is limited to a nucleic acid encoding an anti-tau monoclonal antibody specifically raised against the tau protein or whether the claimed nucleic acid sequence is meant to embrace any antibody-encoding sequence that is capable of binding to the specified positions in tau.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sigurdsson (US 2010/0316564 A1, applicant’s citation) in view of Rosenberg et al. (Human Gene Therapy, 2012, 23:451-459), Fang et al. (US 2006/0034805 A1), Gao et al. (US 2013/0195801 A1), and Tubert et al. (US 2013/0158104 A1).
Sigurdsson demonstrates that administration of PHF1 antibody, “a monoclonal tau antibody” that “recognizes tau that is phosphorylated on serine amino acids 404 and 396”, “prevented tau pathology associated motor decline in the P301L mouse model”, which is 
an animal model for Alzheimer’s disease (AD) recapitulating tau aggregates and frontotemporal dementia, wherein “PHF1 immunized P301L mice had 58% less PHF1 stained tau pathology in the dentate gyrus than controls”. See paragraphs 0004, 0132, and 0134.  
Sigurdsson does not teach expressing the PHF1 monoclonal antibody in an rAAVrh10. 
Rosenberg teaches making a recombinant AAVrh.10 gene transfer vector encoding an anti-cocaine IgG monoclonal antibody (“AAVrh.10antiCoc.Mab”) comprising a heavy chain and -actin (CAG) promoter”. See page 452 and Figure 1A. See the following structure copied from Figure 1A.

    PNG
    media_image1.png
    176
    421
    media_image1.png
    Greyscale

Rosenberg teaches that intravenous injection of “AAVrh.10antiCoc.Mab” results in immunization against cocaine in mice such that “cocaine levels in the brain of AAVrh.10antiCoc.Mab-immunized mice showed a reduction of 68% compared to nonimmunized mice” thus “protects the brain from cocaine”. As such, Rosenberg suggests that “AAVrh.10antiCoc.Mab is a potential candidate for clinical development as an effective anti-cocaine vaccine.” See pages 453-455.
Rosenberg teaches that “a gene transfer approach” that delivers a monoclonal antibody using an AAV vector circumvents “the need for frequent administration” of the monoclonal antibody, because “AAVs mediate long-term expression, enabling a persistent passive immunity”. See page 456.
Rosenberg teaches that the “use of AAVrh.10 has been shown to be safe through the rigors of a formal safety and toxicology study” thus “have carried out a number of experimental animal studies using an AAVrh.10 vector to deliver therapeutic antibodies”, wherein “the serum levels of the antibody expressed by the vector were stable over time, suggesting that functional anti-antibody responses are not an issue in using this vector system to express monoclonal antibodies in vivo.” See page 457.
in vivo following intravenous injection. See paragraphs 0007-0008, 0011, 0029, and 0049-0050. See also the following AAV vector structure in Figure 1B as reproduced below.

    PNG
    media_image2.png
    233
    851
    media_image2.png
    Greyscale

Fang teaches that heavy chains are classified as IgG, IgM, IgA, IgD, or IgE and that light chains are classified as either kappa or lambda. See paragraph 0050.
Gao teaches that recombinant AAV vectors (rAAV) including “AAVrh10” or “rAAVrh.10” are useful for administering a CNS-specific promoter-linked nucleic acid to CNS tissue for transducing CNS cells by intrathecal injections or by intraventricular administration or by intracerebral administration that delivers into the intracranial cavity, wherein the CNS-specific promoter is a promoter of glial fibrillary acidic protein (GFAP). See paragraphs 0012, 0033, 0035-0036, 0066-0068, 0093, and 0229. 
Tubert demonstrates brain tissue transduction after intracisternal delivery of AAV vectors in mice and dogs. See paragraphs 0027, 0033, and 0133-0136.
It would have been obvious to one of ordinary skill in the art before the effective filing date to formulate Sigurdsson’s PHF1 monoclonal antibody as Rosenberg’s recombinant  was one of a finite number (two) of art-recognized light chains as disclosed by Fang, one of ordinary skill in the art would have reasonably used an IgG heavy chain and an Ig light chain for the PHF1 monoclonal antibody-
Accordingly, claims 29-38 taken as a whole would have been prima facie obvious before the effective filing date. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/DANA H SHIN/Primary Examiner, Art Unit 1635